Citation Nr: 0427216	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-01 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The case was previously before the Board in June 2000, at 
which time it was Remanded, in pertinent part, to afford the 
veteran a comprehensive medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the veteran was afforded a BVA Travel Board hearing 
in November 1999 before a different Veterans Law Judge, Board 
of Veterans' Appeals, he was afforded an additional Travel 
Board hearing, before the undersigned, in June 2004.  At that 
latter hearing, the veteran indicated that he had received 
additional treatment from a chiropractor and also from the VA 
since his claim was last considered by the RO.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
condition since June 2003.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claim may now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




